

SECOND AMENDMENT TO THE
MIDSOUTH BANCORP, INC.
AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN




Pursuant to the authorization of its Board of Directors, MidSouth Bancorp, Inc.
(the “Employer”), does hereby amend the MidSouth Bancorp, Inc. Amended and
Restated Deferred Compensation Plan (the “Plan”), effective as of July 25, 2018,
as set forth below. All capitalized terms used in this Second Amendment to the
MidSouth Bancorp, Inc. Amended and Restated Deferred Compensation Plan (the
“Second Amendment”) and not defined herein shall have the meanings ascribed to
such terms in the Plan.


W I T N E S S E T H


WHEREAS, the Employer amended and restated the Plan effective as of December 29,
2010, and further amended the Plan by the First Amendment to the Plan dated as
of November 17, 2016; and


WHEREAS, the Employer has the authority to amend the Plan pursuant to Paragraph
2 of Article VI (Miscellaneous) of the Plan; and


WHEREAS, the Employer now desires to amend the Plan to (i) remove the Executive
Committee of the Board of Directors of the Employer as the Plan Administrator
and (ii) appoint the Corporate Governance, Nominating and Compensation Committee
of the Board of Directors of the Employer as the successor Plan Administrator;
and


WHEREAS, the Board of Directors of the Employer has approved this Second
Amendment.


NOW, THEREFORE, the Employer hereby amends the Plan as follows:


1.


Paragraph 1 of Article IV (Plan Administration) of the Plan is hereby amended by
replacing that provision with the following, effective as of the date set forth
above:


“1.    Plan Administration. The Corporate Governance, Nominating and
Compensation Committee of the Board of Directors of the Employer, or such other
committee of the Board of Directors of the Employer as the Board of Directors of
the Employer may otherwise appoint from time to time, shall be designated to
administer the Plan (the ‘Plan Administrator’) on behalf of the Employer and
each Participating Subsidiary. In the event no such committee is serving as the
Plan Administrator, the Board of Directors of the Employer shall administer the
Plan and serve as the Plan Administrator on behalf of the Employer and each
Participating Subsidiary.”




2.


This Second Amendment shall be effective as of the date hereof. Except as
otherwise set forth in this Second Amendment, the Plan shall continue in full
force and effect pursuant to its original terms.




IN WITNESS WHEREOF, the Board of Directors of the Employer has approved and
adopted this Second Amendment as of the date set forth above.


MIDSOUTH BANCORP, INC.




By:                    
Name: James R. McLemore
Title: President & CEO


ATTEST:




By:                    
Name: Shaleen B. Pellerin
Title: VP, Corporate Governance &
Investor Relations Officer


35592267v2


1

